DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claim 1, responsive to detection of a fault on at least one channel traversing the optical link based on a received notification, obtaining a second power spectral density snapshot at a receiving end of the optical link; analyzing the first power spectral density snapshot and the second power spectral density snapshot via cross-correlation; and determining the fault is on the optical link based on the analyzing; wherein the optical link is a foreign-controlled link.
	Claim 8, responsive to detection of a fault on at least one channel traversing the optical link based on a received notification, obtain a second power spectral density snapshot at a receiving end of the optical link, analyze the first power spectral density snapshot and the second power spectral density snapshot via cross-correlation, and determine the fault is on the optical link based on the analyze; wherein the optical link is a foreign-controlled link.
	Claim 15, responsive to detection of a fault on at least one channel traversing the optical link based on a received notification, obtaining a second power spectral density snapshot at a receiving end of the optical link; analyzing the first power spectral density snapshot and the second power spectral density snapshot via cross-correlation; and determining the fault is on the optical link based on the analyzing; wherein the optical link is a foreign-controlled link.
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitations as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870.  The examiner can normally be reached on M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.